Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.692 Filed 12/22/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 KEENAN C. WILLS,
                                             Case No. 2:19-cv-12865
             Plaintiff,
                                             HONORABLE STEPHEN J. MURPHY, III
 v.

 COMMISSIONER OF SOCIAL
 SECURITY,

             Defendant.
                                   /

                    OPINION AND ORDER
           OVERRULING PLAINTIFF'S OBJECTION [15],
        ADOPTING REPORT AND RECOMMENDATION [14],
   DENYING PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT [11],
AND GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT [12]

      The Commissioner of the Social Security Administration ("SSA") denied

Plaintiff Keenan Wills's application for supplemental security income and disability

insurance benefits in a decision issued by an Administrative Law Judge ("ALJ"). ECF

9-2, PgID 57. After the SSA Appeals Council declined to review the ruling, id. at 32,

Wills appealed. ECF 1. The Court referred the matter to Magistrate Judge Patricia

Morris, and the parties filed cross-motions for summary judgment. ECF 3, 11, 12. The

magistrate judge issued a report and recommendation ("Report") and suggested that

the Court deny Wills's motion and grant the Commissioner's motion. ECF 14. Wills

timely objected to the Report, and the Commissioner replied. ECF 15, 16. After

examining the record and considering Wills's objections de novo, the Court concludes

that his arguments lack merit. For these reasons, the Court will overrule the




                                         1
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.693 Filed 12/22/20 Page 2 of 7




objection, adopt the Report's findings, deny Wills's motion for summary judgment,

and grant the Commissioner's motion for summary judgment.

                                   BACKGROUND

      The Report properly details the events leading to Wills's action against the

Commissioner. ECF 14, PgID 637–59. And there was no objection to the background

portion. The Court will therefore adopt that portion of the Report.

                                LEGAL STANDARD

      Federal Rule of Civil Procedure 72(b) governs the review of a magistrate

judge's report. The Court's standard of review depends on whether a party objects.

The Court need not undertake any review of portions of a Report to which no party

has objected. Thomas v. Arn, 474 U.S. 140, 149–50 (1985). De novo review is required,

however, if the parties "serve and file specific written objections to the proposed

findings and recommendations." Fed. R. Civ. P. 72(b)(2). In conducting a de novo

review, "[t]he district judge may accept, reject, or modify the recommended

disposition; receive further evidence; or return the matter to the magistrate judge

with instructions." Fed. R. Civ. P. 72(b)(3).

      Individuals who receive an adverse final decision from the Commissioner may

appeal the decision to a federal district court. 42 U.S.C. § 405(g). When reviewing a

case under § 405(g), the Court "must affirm the Commissioner's conclusions absent a

determination that the Commissioner has failed to apply the correct legal standards

or has made findings of fact unsupported by substantial evidence in the record."

Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 528 (6th Cir. 1997) (citations omitted).




                                            2
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.694 Filed 12/22/20 Page 3 of 7




Substantial evidence consists of "more than a scintilla of evidence but less than a

preponderance" so that "a reasonable mind might accept [the evidence] as adequate

to support a conclusion." Cutlip v. Sec'y of Health & Human Servs., 25 F.3d 284, 286

(6th Cir. 1994) (citation omitted). An ALJ may consider the entire body of evidence

without directly addressing each piece in his decision. Loral Def. Sys.–Akron v.

N.L.R.B., 200 F.3d 436, 453 (6th Cir. 1999) (citation omitted). "Nor must an ALJ make

explicit credibility findings as to each bit of conflicting testimony, so long as his

factual findings as a whole show that he implicitly resolved such conflicts." Id.

(internal quotations and citation omitted) (alteration omitted).

                                   DISCUSSION

      Wills raises three objections to the Report. First, Wills argues that the

magistrate judge erred when she determined that he did not meet the requirements

to establish a disability due to a spinal disorder. ECF 15, PgID 674–76. Next, Wills

objects to the magistrate judge's affirmance of the ALJ's finding that he could perform

sedentary work. Id. at 676–77. And third, Wills objects to the magistrate judge's

finding that the ALJ properly ignored information from "Job Browser Pro" because it

was outside the administrative record. Id. at 677. The Court will address each

objection in turn.

I.    Disability Finding

      Wills first argued that the magistrate judge incorrectly recommended

affirming the ALJ's decision that Wills is not disabled. ECF 16, PgID 674.

Specifically, Wills argued that the magistrate judge's conclusion that he was not




                                          3
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.695 Filed 12/22/20 Page 4 of 7




impaired was contradictory to her analysis of Dr. B.L. Nahata's findings. Id. at 674–

75. Dr. Nahata found that Wills had a "limited range of motion and significant spasm

and tenderness in the lumbar spine[,]" reduced strength, "and difficulty walking and

decreased balance due to right leg weakness, numbness and pain . . . ." ECF 14, PgID

661–62; ECF 16, PgID 674. Although the magistrate judge considered Dr. Nahata's

report, she found that Wills "overstate[d] the elements of" his disability. ECF 14,

PgID 662. And the magistrate judge's conclusions are supported by Dr. Nahata's

findings that Wills "can occasionally climb stairs, stoop, kneel, and crouch, [] and he

can walk for up to 60 minutes." Id. at 662–63. (Citing ECF 9-13, PgID 554, 556). Thus,

there is evidence to support the magistrate judge's finding that Wills overstated his

claims. Based on the record, the Court will therefore affirm the magistrate judge and

find that Dr. Nahata's report does not contradict the conclusion that Wills is not

disabled.

      Wills also disagreed with the magistrate judge's findings that he "does not

satisfy[] the requirements for presumptive disability" under 20 C.F.R. Pt. 404, Subpt.

P. App. 1, § 1.04C "because the evidence does not show that he needs a hand held

assistive device in both upper extremities." ECF 15, PgID 675. But the objection is

irrelevant because before the Court may look at ambulation/ability to move, Wills

must show "lumbar spinal stenosis . . . established by findings on appropriate

medically acceptable imaging, manifested by chronic nonradicular pain and

weakness . . . ." 20 C.F.R. Pt. 404, Subpt. P. App. 1, § 1.04C. But Wills's objection does

not allege that any medical image has ever shown that he has "lumbar spinal




                                            4
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.696 Filed 12/22/20 Page 5 of 7




stenosis." Rather, he only alleged that he had an MRI that showed "disk herniation."

ECF 15, PgID 675. And "[f]or a claimant to show that his impairment matches a

[disability] listing, it must meet all of the specified medical criteria." Sullivan v.

Zebley, 493 U.S. 521, 530 (1990) (emphasis in original). Because Wills failed to make

the required showing that he has lumbar spinal stenosis established by findings on

medically acceptable imaging, the Court must overrule the objection.

II.    Sedentary Work

       Next, Wills objected to the Report's finding that he can perform sedentary

work. ECF 15, PgID 676. Specifically, he argued that the ALJ "failed to consider the

requirement for an assistive device for ambulation for use during the periods of

occasional standing." Id. at 677. But Wills did not specify "a deficiency in the

[m]agistriate [j]udge's reasoning," and thus his objection was improper. Johnson v.

Comm'r of Soc. Sec., No. 14-11375, 2015 WL 5093321, at *2 (E.D. Mich. Aug. 28,

2015). And when analyzing residual functioning capacity, the ALJ found that the

evidence showed that Wills could "stand 30 minutes with a cane and walk one block

with a cane." ECF 9-2, PgID 52. In short, the ALJ considered the fact that Wills

needed a cane to walk. The Court will therefore overrule Wills's second objection.

III.   Information from Job Browser Pro

       Finally, Wills objects to the magistrate judge's refusal to consider information

from "Job Browser Pro," an informational database about available jobs. ECF 15,

PgID 677. But nothing from "Job Browser Pro" was in the record before the ALJ, and

the "[C]ourt is confined to review evidence that was available to the [ALJ][.]" Jones




                                           5
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.697 Filed 12/22/20 Page 6 of 7




v. Comm'r of Soc. Sec., 336 F.3d 469, 478 (6th Cir. 2003); see also Meyers v. Comm'r

of Soc. Sec., No. 1:17-cv-706, 2018 WL 4266233, at *2 (W.D. Mich. Aug. 15, 2018),

adopted 2018 WL 4252452 (W.D. Mich. Sept. 6, 2018) (declining to use information

from Job Browser Pro because it was not before the ALJ). Because the Court cannot

refer to sources not before the ALJ, it will overrule Wills's third objection.

                                    CONCLUSION

      The Court has carefully reviewed the parties' motions, the Report, and Wills's

objections. For these reasons, the Court finds Wills's objections unconvincing and

agrees with the Report's recommendation to grant the Commissioner's motion for

summary judgment and deny Wills's motion for summary judgment.

                                        ORDER

      WHEREFORE, it is hereby ORDERED that Wills's objections to the report

and recommendation [15] are OVERRULED.

      IT IS FURTHER ORDERED that the magistrate judge's report and

recommendation [14] is ADOPTED.

      IT IS FURTHER ORDERED that Wills's motion for summary judgment [11]

is DENIED.

      IT IS FURTHER ORDERED that the Commissioner's motion for summary

judgment [12] is GRANTED.

      SO ORDERED.

                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: December 22, 2020



                                            6
Case 2:19-cv-12865-SJM-PTM ECF No. 17, PageID.698 Filed 12/22/20 Page 7 of 7




                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 22, 2020, by electronic and/or ordinary mail.

                                     s/ David P. Parker
                                     Case Manager




                                        7
